TAGGART, J.
This cause was submitted to the court on motion of the Pennsylvania Company to require the plaintiff to make its amended petition more definite and certain in respects stated and set out in said motion.
We are of the opinion.'that this motion must be overruled, as the averments of the petition in our judgment are sufficient to maintain this action, in that the petition sets forth that the Pennsylvania Company has established and still maintains and has assisted in establishing and maintaining a certain relief association, or society, commonly called Voluntary Relief Association,, which require of its employes to enter into contracts, *19agreements or stipulations, which are contrary to the provisions of the statutes, provisions of See. 3270 R. S. (Sec. 8746 G. 0.), as amended April 7,1908, 99 O. L. 71, 72.
We think the petition with certainty and definiteness informs the defendant filing this motion what is asserted and claimed against it.
The motion may be overruled with exceptions and with leave to file a demurrer.
The Cleveland, A. & C. Ry. filed a demurrer to this amended petition. The grounds of the demurrer are:
1st. That the plaintiff has no legal capacity to sue.
In respect to this we think that the clear provisions of the statutes authorize the plaintiff as prosecuting attorney to institute and prosecute this character of cases.
It is further contended, as a second ground of demurrer, that the amended petition does not state facts sufficient to constitute a cause of action on the grounds that said See. 3270 R. S. as amended April 7, 1908, is unconstitutional and void.
We are of the opinion that it is entirely competent for the Legislature to place proper restriction upon a corporation, such as a railroad company, in respect to its conduct and operation, and the character of relief associations that it maintains or assists in maintaining, and that it is not violative of any of the provisions of the Constitution.
The third ground of demurrer is that there is a misjoinder of parties defendant.
The provisions of the statute are, that a railroad company may establish and maintain or assist in establishing relief associations, but they are not permitted to maintain or assist in maintaining relief associations having certain specific rales and regulations. It is averred in this petition that both of the defendants are engaged in maintaining such relief association's, and that there is such unity of action and consort of parties that would bring the case w’ithin the provisions of the amended section.
We are of the opinion that the demurrer to the amended petition should be overruled with exceptions. The defendants *20are given thirty days to answer herein, and the plaintiff thirty days thereafter to reply.
The same holding and judgment may be entered in the case of the State ex rel. v. Baltimore & Ohio Ry. And the same rule for answer made therein.
Donahue and Voorhees, JJ., concur.